Citation Nr: 1456150	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before another Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  

In April 2014, VA notified the Veteran that the VLJ presiding over his February 2011 hearing was no longer with the Board, and that he was entitled to a hearing before a different VLJ.  In response, he requested another Travel Board hearing before a different VLJ.  The case was then remanded in May 2014 to arrange for a second Travel Board hearing, which was held before the undersigned in July 2014; a transcript of the hearing is in the record.  

In June 2011, the Board remanded the issue of entitlement to a higher initial rating for radial nerve damage to the right arm for issuance of a statement of the case (SOC).  Pursuant to that remand, an SOC was issued in April 2012; the Veteran did not file a timely substantive appeal.  Thus, that issue is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran served in or near the Korean demilitarized zone (DMZ) during a period in which herbicide and Agent Orange (AO) use has been conceded; it is at least as likely as not that he was exposed to herbicides in service.

2.  It is at least as likely as not that the Veteran's prostate cancer is due to exposure to such herbicides.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Postservice private and VA treatment records contain multiple notations and diagnoses for prostate cancer.  In January 2005, the Veteran underwent a radical prostatectomy to treat his prostate cancer.  

The Veteran's unit is not included in a list of units that operated in or near the Korean DMZ as determined by the Department of Defense as required by 38 C.F.R. § 3.307(a)(6)(iv).  As such, a presumption of exposure to Agent Orange cannot be established.

Nonetheless, the record contains significant evidence indicating exposure to herbicides.  The Veteran's service personnel records indicate he was assigned to the 2nd Battalion, 76th Artillery in Korea from March 1968 to January 1969.  The Veteran has submitted several statements indicating he was stationed at Camp Santa Barbara, near the DMZ.  In a July 2008 statement, the Veteran reported taking field trips near the DMZ for about one to two weeks at a time.  In January 2009, the Joint Services Records Research Center (JSRRC) confirmed that the Veteran's unit participated in several training exercises throughout South Korea, to include live fire exercises, and that it was located at Camp St. Barbara, approximately eleven miles from the DMZ, between 1967 and 1969.  Specifically, in 1968, the unit was stationed at Chonong-Ni, Camp St. Barbara.  The JSRRC also reported that military records show herbicide use in Korea between 1967 and 1969 along the southern boundary of the DMZ by the Republic of Korea Armed Forces as part of counter-infiltration operations.  Agent Orange, in particular, was used from April to August of 1968. 

At both his February 2011 and July 2014 hearings, the Veteran testified that his unit conducted training exercises at locations closer to the DMZ, and that they acted as support for troops stationed in the DMZ.  In February 2011, he reported being inside the DMZ on one occasion.  In July 2014, he stated that his unit would typically set up about five or six miles away from the DMZ, though on one occasion he estimated they were between half a mile and one mile away.  He also reported that he never saw spraying, but did see plenty of dead foliage.

The Veteran has consistently reported, and service records confirm, service at Camp St. Barbara within the applicable time window during which herbicide exposure would be conceded for troops "in or near" the DMZ.  He also consistently reports conducting several field exercises much closer to the DMZ.  Service records and the JSRRC have confirmed that he was assigned to an artillery unit, stationed eleven miles from the DMZ, which participated in several training exercises throughout South Korea.  Crucially, nothing of record contradicts his testimony regarding training near the DMZ.  The Veteran also reported being in areas that had obviously been defoliated and seeing significant amounts of defoliation.  Notably, the May 2012 VA examiner found the Veteran to be credible.  Based on the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicides during service.

As the Veteran's exposure to herbicides does not fall within the parameters of 38 C.F.R. § 3.307(a)(6), service connection for prostate cancer cannot be awarded on a presumptive basis under 38 C.F.R. § 3.309.  38 C.F.R. § 3.309(e).  Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), he may still establish service connection for prostate cancer as due to herbicide exposure with proof of direct causation.

On October 2011 VA examination, the Veteran was diagnosed with prostate cancer, which the examiner opined was less likely than not related to his service, citing to the fact that STRs contained only one genitourinary complaint.  He did not offer an opinion regarding a relationship to herbicide exposure.  

On May 2012 VA examination, the Veteran reported service in Korea, about eleven miles from the DMZ.  The examiner opined that the Veteran's current prostate cancer was at least as likely as not related to his service based on the Veteran's credible accounts of training exercise in areas close to the DMZ where defoliants had obviously been used.  However, in a June 2012 addendum opinion, the same examiner withdrew his favorable opinion, explaining that, despite the Veteran's credible testimony, absent further documentation of exposure to known carcinogens, his current prostate cancer is less likely than not related to service.  The examiner noted that, crucially, his previous favorable opinion was based on a concession of herbicide exposure, which was the bailiwick of the AOJ as the finder of fact, and not of the medical examiner.  

Thus, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's prostate cancer is due to his conceded herbicide exposure.  Resolving reasonable doubt in his favor, the Board finds that service connection for residuals of prostate cancer is warranted.  38 U.S.C.A. § 5107(b).  The claim is granted.



ORDER

The appeal is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


